Order affirmed, with $20 costs and disbursements to the respondent, without prejudice to the commencement of a new proceeding under section 13 of the emergency rent laws (Business Rent Law, L. 1945, ch. 314, as amd.; see, also, Commercial Rent Law, L. 1945, eh. 3, as amd. [section renum. 14 by L. 1945, ch. 315, § 4]), or if petitioner be so advised, an application to Special Term for leave to amend its petition by setting forth a claim for relief under said section. If the latter course is pursued, any right to retroactive relief may be limited by Special Term in -its discretion to March 31, 1950, or any date thereafter. Present — Peck, P. J., Glennon, Cohn, Callahan and Shientag, JJ., Peck, P. J., concurs on the authority of Cortlandt Cafeteria v. Cortlandt & Dey St. Corp. (277 App. Div. 299). [See post, p. 1104.]